DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
The following claims are pending in this office action: 1-3, 5-10, 12-17, and 19-20
The following claims are amended: 1, 8, and 15
The following claims are new: None
The following claims are cancelled: 4, 11, and 18
The following claims are rejected: 1-3, 5-10, 12-17, and 19-20
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/23/2021 has been entered.
Response to Arguments
Applicant’s arguments filed amendments on 12/23/2021 to address the 35 U.S.C. 101 rejection. In response to the Applicant’s amendments, the 35 U.S.C. 101 rejection has been withdrawn. Examiner encourages Applicant to review the written description rejection under 35 USC 112(a), as detailed below. The claim limitations added that have prompted withdrawal of the 101 rejection are not supported in the specification and Examiner cautions Applicant that 
Applicant’s arguments filed amendments on 12/23/2021 to address the 35 U.S.C. 102 and 35 U.S.C. 103 rejection have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5-10, 12-17, and 19-20 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

	
Claims 1-2, 8-9, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. US 20100145734 A1 to Becerra, et al. (hereinafter, “Becerra”), in view of U.S. Pub. No. US 20180046965 A1 to Berlandier (hereinafter, “Berlandier”)
As per claim 1, Becerra teaches a method for learning policy explanations in a computing environment by a processor comprising:
ingesting text data from a policy data source into a data repository; (Becerra, Para. [0034] discloses “Such invention may take the form of an automated claim processing system for receiving information from the claimant necessary to define the nature of the claim and communicate the ultimate decision to the claimant whether or not the claim will be paid or other benefit provided, based upon verification and the rules set forth within the beneficial coverage contract” and Para. [0053] discloses “Next, the automated claim processing system 10 creates during the “set up phase” 70 a claims record defining the beneficial coverage contract and the relevant information describing the loss event forming the basis for the claim. This record will be evaluated by the system during the subsequent “risk assessment phase” 80 and “automated loss verification phase” 90 to automatically adjudicate the claim, as described herein.” (Validating nature of the claims means that the system has to ensure that the claim is compliant with rules in the coverage contract thus the coverage contract is analyzed (parsed) where the system uses (ingests) the text policy data))
(Becerra, Para. [0147] discloses “If a predetermined RAS was found in database 254 for the claim, then the system determines if business rules are present that modify the RAS. Such modification of the client's standard RAS could accommodate special situations like disaster areas where zip code verifications can be unnecessary. This process step utilizes rules and data stored in database 264. Utilizing the learning from the hold out sample analysis described below, the models can “learn” from prior claims experience to adjust the predetermined RAS for the claim where necessary to cause it to accurately characterize as much as possible the genuine risk that the claim poses for fraud or other error.” And Para. [0021] discloses “A computer system-based automated loss verification system for evaluating the validity of claims filed under an insurance policy or debt protection contract is provided by this invention.” and Para. [0142] discloses “If the claim/activation is denied, the denial reason is displayed, based upon product, client, state, etc. rules.” and Para. [0122] discloses “If the claim/activation is approved, the claimant sees all the information pertaining to the approval.” And Para. [0044] discloses “Referring to the example embodiment of FIG. 2, the automated claims processing system 10 comprises…database 40, containing, e.g., records of beneficial coverage contracts, claimant data, and claims data” and Para. [0120] discloses “Following the automatic or customer loss information-provided verification process, a decision is rendered based upon the verification received and the rules established by product, client, state under the adjudication phase 100 (and state exceptions), etc. and or any combination of these.” And Para. [0147] discloses “Utilizing the learning from the hold out sample analysis described below, the models can “learn” from prior claims experience…” (Policy data source is database 40 and explanations are displayed for approval/denial. The automated claims processing system being a machine learning operation which approves or denies claims. The model being used to determine whether a claim is valid or invalid by utilizing rules extracted whereby rules being specific/dependent on the claimants policy. Decisions regarding whether claims are valid or not based off policy rules determined from policy contracts))
and responsive to receiving input of a claim via a user interface, providing, as output on the user interface, one or more explanations justifying validity or invalidity of the claim based on the one or more rules extracted from the one or more segments of the text data of the policy data source according to the executed machine learning logic (Becerra, Para. [0047] discloses “Referring to FIG. 2, automated claims processing system 10 includes a software program 34 having a plurality of graphic user interfaces (“GUIs”) that are displayed to a user in a text or graphical form to permit the input of data concerning the beneficial coverage contract holder, beneficial coverage contract loss event, and other facts underlying the claim. The GUI can also be used to display the status of the claim to insurance company or financial institution personnel, as well as the claimant customer. and Para. [0142] discloses “If the claim/activation is denied, the denial reason is displayed, based upon product, client, state, etc. rules.” and Para. [0122] discloses “If the claim/activation is approved, the claimant sees all the information pertaining to the approval.”)
executing the machine learning logic to, in a second training stage, iteratively update the policy rule model using [[the feedback collected from the user]], wherein iteratively updating the policy rule model increases an accuracy in identifying and generating the one or more rules and the one or more explanations. (Becerra, Para. [0147] discloses “Utilizing the learning from the hold out sample analysis described below, the models can “learn” from prior claims experience to adjust the predetermined RAS for the claim where necessary to cause it to accurately characterize as much as possible the genuine risk that the claim poses for fraud or other error.” (Learning from past data increase accuracy of a model))
Becerra teaches the one or more explanations as well as displayed for the claim notwithstanding whether… (see Para. [0142], [0044] and [0120] of Becerra), however Becerra fails to explicitly teach:
collecting feedback from a user for learning a degree of relevance of the one or more rules for inclusion or exclusion in [[the one or more explanations]]
weighting [[the one or more explanations of the one or more rules associated with the claim according to]] the collected feedback, wherein those of [[the one or more explanations]] having a weight below a predetermined threshold are withheld from being [[displayed for the claim notwithstanding whether those of the one or more explanations are relevant to the validity or invalidity of the claim]]
However, Berlandier teaches:
[[the one or more explanations]] (Berlandier, Para. [0056] discloses “Furthermore, the business rule pre-processing program 110A, 110B may allow a user to provide feedback to the provided dependency tree… Therefore, the user may apply a particular weight to a rule to indicate to the business rule pre-processing program 110A, 110B that the rule receiving the weight is essential to the ruleset.”)
weighting [[the one or more explanations of the one or more rules associated with the claim according to]] the collected feedback, wherein those of [[the one or more explanations]] having a weight below a predetermined threshold are withheld from being [[displayed for the claim notwithstanding whether those of the one or more explanations are relevant to the validity or invalidity of the claim]] (Berlandier, Para. [0056] discloses “Furthermore, the business rule pre-processing program 110A, 110B may allow a user to provide feedback to the provided dependency tree. Similar to the optional configurations within step 304, the user may establish user feedback to the dependency tree, such as excluded rules, known non-null data, rule weights, and rule thresholds.” And Para. [0051] discloses “Furthermore, a ruleset threshold may be a user preconfigured value that relates weights attributed to each disabled rule within the ruleset. The business rule pre-processing program 110A, 110B may determine whether a ruleset threshold is exceeded by comparing the sum of the weights associated with the total number of disabled rules. The formula for this calculation may be represented as SUM(rule weight associated with disabled rules)>=threshold_value. For example, if the user configures the ruleset threshold to only execute the ruleset when more than half of the rules are enabled, then, for a ruleset with five rules, the business rule pre-processing program 110A, 110B may not execute the ruleset when three rules have been disabled due to unknown data.” (Note that this limitation is subject to a 112(a) rejection))
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify claims processing system as disclosed by Becerra to collect user feedback to assign weights to rules as disclosed by Berlandier. The combination would have been obvious because a person of ordinary skill in the art would be motivated to improve the overall accuracy of a system by incorporating user feedback to further define the rules.

As per claim 2, the combination of Becerra and Berlandier as shown above teaches the method of claim 1, Becerra further teaches further including:
processing the text data using a lexical analysis, parsing, extraction of concepts, semantic analysis, the machine learning logic, or a combination thereof, or using natural language processing (NLP) to determine one or more rules from the one or more segments of the text data (Becerra, Para. [0034] discloses “Such invention may take the form of an automated claim processing system for receiving information from the claimant necessary to define the nature of the claim and communicate the ultimate decision to the claimant whether or not the claim will be paid or other benefit provided, based upon verification and the rules set forth within the beneficial coverage contract” (Validating nature of the claims means that the system has to ensure that the claim is compliant with rules in the coverage contract thus the coverage contract is analyzed (parsed) where the system uses (ingests) the text policy data))

As per claim 8, Becerra teaches a system for learning policy explanations in a computing environment, comprising:
one or more processors with executable instructions that when executed cause the system to: (Becerra, Para. [0044] discloses “Referring to the example embodiment of FIG. 2, the automated claims processing system 10 comprises a general programmable computer 22 having a central processing unit (“CPU”) 24” and Para. [0046] discloses “The CPU controls the computer system and is capable of running the system stored in memory.”)
ingest text data from a policy data source into a data repository; (Becerra, Para. [0034] discloses “Such invention may take the form of an automated claim processing system for receiving information from the claimant necessary to define the nature of the claim and communicate the ultimate decision to the claimant whether or not the claim will be paid or other benefit provided, based upon verification and the rules set forth within the beneficial coverage contract” and Para. [0053] discloses “Next, the automated claim processing system 10 creates during the “set up phase” 70 a claims record defining the beneficial coverage contract and the relevant information describing the loss event forming the basis for the claim. This record will be evaluated by the system during the subsequent “risk assessment phase” 80 and “automated loss verification phase” 90 to automatically adjudicate the claim, as described herein.” (Validating nature of the claims means that the system has to ensure that the claim is compliant with rules in the coverage contract thus the coverage contract is analyzed (parsed) where the system uses (ingests) the text policy data))
execute machine learning logic, in a first training stage, to generate a policy rule model trained according to one or more rules extracted from the text data, wherein a classifier of the policy rule model identifies one or more segments of the text having clause-based obligatory language notwithstanding whether the clause-based obligatory language explicitly describes a rule, classifies the clause-based obligatory language as one or more rules, and determines bounds of the one or more rules outside of which the one or more rules are violated;  (Becerra, Para. [0147] discloses “If a predetermined RAS was found in database 254 for the claim, then the system determines if business rules are present that modify the RAS. Such modification of the client's standard RAS could accommodate special situations like disaster areas where zip code verifications can be unnecessary. This process step utilizes rules and data stored in database 264. Utilizing the learning from the hold out sample analysis described below, the models can “learn” from prior claims experience to adjust the predetermined RAS for the claim where necessary to cause it to accurately characterize as much as possible the genuine risk that the claim poses for fraud or other error.” And Para. [0021] discloses “A computer system-based automated loss verification system for evaluating the validity of claims filed under an insurance policy or debt protection contract is provided by this invention.” and Para. [0142] discloses “If the claim/activation is denied, the denial reason is displayed, based upon product, client, state, etc. rules.” and Para. [0122] discloses “If the claim/activation is approved, the claimant sees all the information pertaining to the approval.” And Para. [0044] discloses “Referring to the example embodiment of FIG. 2, the automated claims processing system 10 comprises…database 40, containing, e.g., records of beneficial coverage contracts, claimant data, and claims data” and Para. [0120] discloses “Following the automatic or customer loss information-provided verification process, a decision is rendered based upon the verification received and the rules established by product, client, state under the adjudication phase 100 (and state exceptions), etc. and or any combination of these.” And Para. [0147] discloses “Utilizing the learning from the hold out sample analysis described below, the models can “learn” from prior claims experience…”  (Policy data source is database 40 and explanations are displayed for approval/denial. The automated claims processing system being a machine learning operation which approves or denies claims. The model being used to determine whether a claim is valid or invalid by utilizing rules extracted whereby rules being specific/dependent on the claimants policy. Decisions regarding whether claims are valid or not based off policy rules determined from policy contracts))
and responsive to receiving input of a claim via a user interface, providing, as output on the user interface, one or more explanations justifying validity or invalidity of the claim based on the one or more rules extracted from the one or more segments of the text data of the policy data source according to the executed machine learning logic (Becerra, Para. [0047] discloses “Referring to FIG. 2, automated claims processing system 10 includes a software program 34 having a plurality of graphic user interfaces (“GUIs”) that are displayed to a user in a text or graphical form to permit the input of data concerning the beneficial coverage contract holder, beneficial coverage contract loss event, and other facts underlying the claim. The GUI can also be used to display the status of the claim to insurance company or financial institution personnel, as well as the claimant customer. and Para. [0142] discloses “If the claim/activation is denied, the denial reason is displayed, based upon product, client, state, etc. rules.” and Para. [0122] discloses “If the claim/activation is approved, the claimant sees all the information pertaining to the approval.”)
execute the machine learning logic to, in a second training stage, iteratively update the policy rule model using [[the feedback collected from the user]], wherein iteratively updating the policy rule model increases an accuracy in identifying and generating the one or more rules and the one or more explanations. (Becerra, Para. [0147] discloses “Utilizing the learning from the hold out sample analysis described below, the models can “learn” from prior claims experience to adjust the predetermined RAS for the claim where necessary to cause it to accurately characterize as much as possible the genuine risk that the claim poses for fraud or other error.” (Learning from past data increase accuracy of a model))
Becerra teaches the ono or more explanations as well as displayed for the claim notwithstanding whether… (see Para. [0142], [0044] and [0120] of Becerra), however Becerra fails to explicitly teach:
collect feedback from a user for learning a degree of relevance of the one or more rules for inclusion or exclusion in [[the one or more explanations]]
weight [[the one or more explanations of the one or more rules associated with the claim according to]] the collected feedback, wherein those of [[the one or more explanations]] having a weight below a predetermined threshold are withheld from being [[displayed for the claim notwithstanding whether those of the one or more explanations are relevant to the validity or invalidity of the claim]]
However, Berlandier teaches:
[[the one or more explanations]] (Berlandier, Para. [0056] discloses “Furthermore, the business rule pre-processing program 110A, 110B may allow a user to provide feedback to the provided dependency tree… Therefore, the user may apply a particular weight to a rule to indicate to the business rule pre-processing program 110A, 110B that the rule receiving the weight is essential to the ruleset.”)
weight [[the one or more explanations of the one or more rules associated with the claim according to]] the collected feedback, wherein those of [[the one or more explanations]] having a weight below a predetermined threshold are withheld from being [[displayed for the claim notwithstanding whether those of the one or more explanations are relevant to the validity or invalidity of the claim]] (Berlandier, Para. [0056] discloses “Furthermore, the business rule pre-processing program 110A, 110B may allow a user to provide feedback to the provided dependency tree. Similar to the optional configurations within step 304, the user may establish user feedback to the dependency tree, such as excluded rules, known non-null data, rule weights, and rule thresholds.” And Para. [0051] discloses “Furthermore, a ruleset threshold may be a user preconfigured value that relates weights attributed to each disabled rule within the ruleset. The business rule pre-processing program 110A, 110B may determine whether a ruleset threshold is exceeded by comparing the sum of the weights associated with the total number of disabled rules. The formula for this calculation may be represented as SUM(rule weight associated with disabled rules)>=threshold_value. For example, if the user configures the ruleset threshold to only execute the ruleset when more than half of the rules are enabled, then, for a ruleset with five rules, the business rule pre-processing program 110A, 110B may not execute the ruleset when three rules have been disabled due to unknown data.” (Note that this limitation is subject to a 112(a) rejection))
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Becerra with the teachings of Berlandier for at least the same reasons as discussed above in claim 1

As per claim 9, the combination of Becerra and Berlanider as shown above teaches the system of claim 8, wherein the executable instructions further:
process the text data using a lexical analysis, parsing, extraction of concepts, semantic analysis, the machine learning logic, or a combination thereof, (Becerra, Para. [0034] discloses “Such invention may take the form of an automated claim processing system for receiving information from the claimant necessary to define the nature of the claim and communicate the ultimate decision to the claimant whether or not the claim will be paid or other benefit provided, based upon verification and the rules set forth within the beneficial coverage contract” (Validating nature of the claims means that the system has to ensure that the claim is compliant with rules in the coverage contract thus the coverage contract is analyzed (parsed) where the system uses (ingests) the text policy data))
or using natural language processing (NLP) to determine one or more rules from the one or more segments of the text data

As per claim 15, Becerra teaches a computer program product for, by one or more processors, learning policy explanations in a computing environment, the computer program product comprising a non- transitory computer-readable storage medium having computer-readable program code portions stored therein, the computer-readable program code portions comprising:
an executable portion that ingests text data from a policy data source into a data repository; (Becerra, Para. [0034] discloses “Such invention may take the form of an automated claim processing system for receiving information from the claimant necessary to define the nature of the claim and communicate the ultimate decision to the claimant whether or not the claim will be paid or other benefit provided, based upon verification and the rules set forth within the beneficial coverage contract” and Para. [0053] discloses “Next, the automated claim processing system 10 creates during the “set up phase” 70 a claims record defining the beneficial coverage contract and the relevant information describing the loss event forming the basis for the claim. This record will be evaluated by the system during the subsequent “risk assessment phase” 80 and “automated loss verification phase” 90 to automatically adjudicate the claim, as described herein.” (Validating nature of the claims means that the system has to ensure that the claim is compliant with rules in the coverage contract thus the coverage contract is analyzed (parsed) where the system uses (ingests) the text policy data))
an executable portion that executes machine learning logic, in a first training stage, to generate a policy rule model trained according to one or more rules extracted from the text data, wherein a classifier of the policy rule model identifies one or more segments of the text (Becerra, Para. [0147] discloses “If a predetermined RAS was found in database 254 for the claim, then the system determines if business rules are present that modify the RAS. Such modification of the client's standard RAS could accommodate special situations like disaster areas where zip code verifications can be unnecessary. This process step utilizes rules and data stored in database 264. Utilizing the learning from the hold out sample analysis described below, the models can “learn” from prior claims experience to adjust the predetermined RAS for the claim where necessary to cause it to accurately characterize as much as possible the genuine risk that the claim poses for fraud or other error.” And Para. [0021] discloses “A computer system-based automated loss verification system for evaluating the validity of claims filed under an insurance policy or debt protection contract is provided by this invention.” and Para. [0142] discloses “If the claim/activation is denied, the denial reason is displayed, based upon product, client, state, etc. rules.” and Para. [0122] discloses “If the claim/activation is approved, the claimant sees all the information pertaining to the approval.” And Para. [0044] discloses “Referring to the example embodiment of FIG. 2, the automated claims processing system 10 comprises…database 40, containing, e.g., records of beneficial coverage contracts, claimant data, and claims data” and Para. [0120] discloses “Following the automatic or customer loss information-provided verification process, a decision is rendered based upon the verification received and the rules established by product, client, state under the adjudication phase 100 (and state exceptions), etc. and or any combination of these.” (Policy data source is database 40 and explanations are displayed for approval/denial. The automated claims processing system being a machine learning operation which approves or denies claims. The model being used to determine whether a claim is valid or invalid by utilizing rules extracted whereby rules being specific/dependent on the claimants policy. Decisions regarding whether claims are valid or not based off policy rules determined from policy contracts))
and an executable portion that, responsive to receiving input of a claim via a user interface, providing, as output on the user interface, one or more explanations justifying validity or invalidity of the claim based on the one or more rules extracted from the one or more segments of the text data of the policy data source according to the executed machine learning logic (Becerra, Para. [0047] discloses “Referring to FIG. 2, automated claims processing system 10 includes a software program 34 having a plurality of graphic user interfaces (“GUIs”) that are displayed to a user in a text or graphical form to permit the input of data concerning the beneficial coverage contract holder, beneficial coverage contract loss event, and other facts underlying the claim. The GUI can also be used to display the status of the claim to insurance company or financial institution personnel, as well as the claimant customer. and Para. [0142] discloses “If the claim/activation is denied, the denial reason is displayed, based upon product, client, state, etc. rules.” and Para. [0122] discloses “If the claim/activation is approved, the claimant sees all the information pertaining to the approval.”)
an executable portion that executes the machine learning logic to, in a second training stage, iteratively update the policy rule model using [[the feedback collected from the user]], (Becerra, Para. [0147] discloses “Utilizing the learning from the hold out sample analysis described below, the models can “learn” from prior claims experience to adjust the predetermined RAS for the claim where necessary to cause it to accurately characterize as much as possible the genuine risk that the claim poses for fraud or other error.” (Learning from past data increase accuracy of a model))
Becerra teaches the ono or more explanations as well as displayed for the claim notwithstanding whether… (see Para. [0142], [0044] and [0120] of Becerra), however Becerra fails to explicitly teach:
an executable portion that collects feedback from a user for learning a degree of relevance of the one or more rules for inclusion or exclusion in [[the one or more explanations]]
an execution portion that weights [[the one or more explanations of the one or more rules associated with the claim according to]] the collected feedback, wherein those of [[the one or more explanations]] having a weight below a predetermined threshold are withheld from being [[displayed for the claim notwithstanding whether those of the one or more explanations are relevant to the validity or invalidity of the claim]]
However, Berlandier teaches:
an executable portion that collects feedback from a user for learning a degree of relevance of the one or more rules for inclusion or exclusion in [[the one or more explanations]] (Berlandier, Para. [0056] discloses “Furthermore, the business rule pre-processing program 110A, 110B may allow a user to provide feedback to the provided dependency tree… Therefore, the user may apply a particular weight to a rule to indicate to the business rule pre-processing program 110A, 110B that the rule receiving the weight is essential to the ruleset.”)
an execution portion that weights [[the one or more explanations of the one or more rules associated with the claim according to]] the collected feedback, wherein those of [[the one or more explanations]] having a weight below a predetermined threshold are withheld from being [[displayed for the claim notwithstanding whether those of the one or more explanations are relevant to the validity or invalidity of the claim]] (Berlandier, Para. [0056] discloses “Furthermore, the business rule pre-processing program 110A, 110B may allow a user to provide feedback to the provided dependency tree. Similar to the optional configurations within step 304, the user may establish user feedback to the dependency tree, such as excluded rules, known non-null data, rule weights, and rule thresholds.” And Para. [0051] discloses “Furthermore, a ruleset threshold may be a user preconfigured value that relates weights attributed to each disabled rule within the ruleset. The business rule pre-processing program 110A, 110B may determine whether a ruleset threshold is exceeded by comparing the sum of the weights associated with the total number of disabled rules. The formula for this calculation may be represented as SUM(rule weight associated with disabled rules)>=threshold_value. For example, if the user configures the ruleset threshold to only execute the ruleset when more than half of the rules are enabled, then, for a ruleset with five rules, the business rule pre-processing program 110A, 110B may not execute the ruleset when three rules have been disabled due to unknown data.” (Note that this limitation is subject to a 112(a) rejection))
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Becerra with the teachings of Berlandier for at least the same reasons as discussed above in claim 1

	As per claim 16, the combination of Becerra and Berlandier as shown above teaches the computer program product of claim 15, further including an executable portion that:
processes the text data using a lexical analysis, parsing, extraction of concepts, semantic analysis, the machine learning logic, or a combination thereof; or using natural language processing (NLP) to determine one or more rules from the one or more segments of the text data (Becerra, Para. [0034] discloses “Such invention may take the form of an automated claim processing system for receiving information from the claimant necessary to define the nature of the claim and communicate the ultimate decision to the claimant whether or not the claim will be paid or other benefit provided, based upon verification and the rules set forth within the beneficial coverage contract” (Validating nature of the claims means that the system has to ensure that the claim is compliant with rules in the coverage contract thus the coverage contract is analyzed (parsed) where the system uses (ingests) the text policy data))

Claims 3, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Becerra, in view of Berlandier, and further in view of “Automated Theorem Proving in Katsumoto, et al. (hereinafter, “Katsumoto”)
	As per claim 3, the combination of Becerra and Berlandier as shown above teaches the method of claim 1, the combination of Becerra and Berlandier fails to explicitly teach:
	further including generating the one or more explanations as proof trees using an automated theorem proving operation
	However, Katsumoto teaches:
further including generating the one or more explanations as proof trees using an automated theorem proving operation (Katsumoto, Whole document discloses automated theorem proving and proof trees)
	Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Becerra/Berlandier to use the automated theorem proving as disclosed by Katsumoto. The combination would have been obvious because a person of ordinary skill in the art would be motivated to display to a user why a policy claim was validated or invalidated to improve a users experience. A user would be able to easily ascertain which policy rules were violated as displayed in the proof tree where the user would be able to additionally understand the varying paths in the proof tree more easily.

	As per claim 10, the combination of Becerra and Berlandier as shown above teaches the system of claim 8, the combination of Becerra and Berlandier fails to explicitly teach:

However, Katsumoto teaches:
wherein the executable instructions further generate the one or more explanations as proof trees using an automated theorem proving operation (Katsumoto, Whole document discloses automated theorem proving and proof trees)
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Becerra/Berlandier with the teachings of Katsumoto for at least the same reasons as discussed above in claim 3

	As per claim 17, the combination of Becerra and Berlandier as shown above teaches the computer program product of claim 15, the combination of Becerra and Berlandier fails to explicitly teach:
further including an executable portion that generates the one or more explanations as proof trees using an automated theorem proving operation
However, Katsumoto teaches:
further including an executable portion that generates the one or more explanations as proof trees using an automated theorem proving operation (Katsumoto, Whole document discloses automated theorem proving and proof trees)
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Becerra/Belrandier with the teachings of Katsumoto for at least the same reasons as discussed above in claim 3

Claims 5-6, 12-13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Becerra, in view of Berlandier, and further in view of U.S. Pub. No. US 20180165708 A1 to Bajaj, et al. (hereinafter, “Bajaj”)
As per claim 5, the combination of Becerra and Berlandieras shown above teaches the method of claim 1, the combination of Becerra and Berlandierfails to explicitly teach:
further including assigning a score to the one or more rules indicating a degree of relevance of the one or more rules for inclusion or exclusion in the one or more explanations according to a scoring operation
However, Bajaj teaches:
further including assigning a score to the one or more rules indicating a degree of relevance of the one or more rules for inclusion or exclusion in the one or more explanations according to a scoring operation (Bajaj, Para. [0059] discloses “A rule scoring module 406 is then employed to generate a set of rule scores 408 using the selected set of rules 404 (block 504)”)
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Becerra/Berlandier to score rules as disclosed by Bajaj. The combination would have been obvious because a person of ordinary skill in the art would be motivated to determine which rules are more relevant than other rules such that more relevant rules may be displayed to a user. Displaying more relevant rules to a user would improve the accuracy of a model as rules particular to a policy claim are displayed.

As per claim 6, the combination of Becerra, Berlandier, and Bajaj as shown above teaches the method of claim 5, Bajaj further teaches:
further including ranking each of the one or more rules according to the assigned score. (Bajaj, Para. [0059] discloses “The set of rule scores 408 are used by the rule scoring module 406 to rank the set of rules 404”)
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Becerra/Berlandier with the teachings of Bajaj for at least the same reasons as discussed above in claim 5

As per claim 12, the combination of Becerra and Berlandier as shown above teaches the system of claim 8, the combination of Becerra and Berlandier fails to explicitly teach:
wherein the executable instructions further assign a score to the one or more rules indicating a degree of relevance of the one or more rules for inclusion or exclusion in the one or more explanations according to a scoring operation.
However, Bajaj teaches:
wherein the executable instructions further assign a score to the one or more rules indicating a degree of relevance of the one or more rules for inclusion or exclusion in the one or more explanations according to a scoring operation.(Bajaj, Para. [0059] discloses “A rule scoring module 406 is then employed to generate a set of rule scores 408 using the selected set of rules 404 (block 504)”)


As per claim 13, the combination of Becerra, Berlandier and Bajaj as shown above teaches the method of claim 12, Bajaj further teaches:
wherein the executable instructions further rank each of the one or more rules according to the assigned score. (Bajaj, Para. [0059] discloses “The set of rule scores 408 are used by the rule scoring module 406 to rank the set of rules 404”)
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Becerra/Berlandier with the teachings of Bajaj for at least the same reasons as discussed above in claim 5

As per claim 19, the combination of Becerra and Berlandier as shown above teaches the computer program product of claim 15, the combination of Becerra and Berlandier fails to explicitly teach:
further including an executable portion that: assigns a score to the one or more rules indicating a degree of relevance of the one or more rules for inclusion or exclusion in the one or more explanations according to a scoring operation; 
and ranks each of the one or more rules according to the assigned score
However, Bajaj teaches:
(Bajaj, Para. [0059] discloses “A rule scoring module 406 is then employed to generate a set of rule scores 408 using the selected set of rules 404 (block 504)”)
and ranks each of the one or more rules according to the assigned score(Bajaj, Para. [0059] discloses “The set of rule scores 408 are used by the rule scoring module 406 to rank the set of rules 404”)
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Becerra/Berlandier with the teachings of Bajaj for at least the same reasons as discussed above in claim 5

Claims 7, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Becerra, in view of Berlandier, and further in view of U.S. Pub. No. US 20140351258 A1 to Dayan, et al. (hereinafter, “Dayan”)
As per claim 7, the combination of Becerra and Berlandier as shown above teaches the method of claim 1, the combination of Becerra and Berlandier fails to explicitly teach:
further including adjusting a score of the one or more rules in a knowledge domain according to an assigned score to the one or more rules included in the one or more explanations
However, Dayan teaches:
(Dayan, Para. [0022] discloses “It is noteworthy that the weight or score assigned a rule may be dynamically adjusted…For example, a score assigned to a rule may be increased from 0.1 to 0.7…” (Updating score of rules from their assigned score))
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Becerra/Berlandier to adjust scores of rules as disclosed by Dayan. The combination would have been obvious because a person of ordinary skill in the art would be motivated to determine which rules are more relevant than other rules by adjusting the weight or score of a rule. Adjusting the score of a rule indicates that that the specific rule may be more relevant or irrelevant than previously determined thus further improving accuracy of explanations output by a machine learning model.

	As per claim 14, the combination of Becerra and Berlandier as shown above teaches the system of claim 8, the combination of Becerra and Berlandier fails to explicitly teach:
wherein the executable instructions further adjust a score of the one or more rules in a knowledge domain according to an assigned score to the one or more rules included in the one or more explanations
However, Dayan teaches:
wherein the executable instructions further adjust a score of the one or more rules in a knowledge domain according to an assigned score to the one or more rules included in the one or more explanations (Dayan, Para. [0022] discloses “It is noteworthy that the weight or score assigned a rule may be dynamically adjusted…For example, a score assigned to a rule may be increased from 0.1 to 0.7…” (Updating score of rules from their assigned score))
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Becerra/Berlandier with the teachings of Dayan for at least the same reasons as discussed above in claim 7
	As per claim 20, the combination of Becerra and Berlandier teaches the computer program product of claim 15, the combination of Becerra and Berlandier fails to explicitly teach:
	further including an executable portion that adjusts a score of the one or more rules in a knowledge domain according to an assigned score to the one or more rules included in the one or more explanations
	However, Dayan teaches:
further including an executable portion that adjusts a score of the one or more rules in a knowledge domain according to an assigned score to the one or more rules included in the one or more explanations (Dayan, Para. [0022] discloses “It is noteworthy that the weight or score assigned a rule may be dynamically adjusted…For example, a score assigned to a rule may be increased from 0.1 to 0.7…” (Updating score of rules from their assigned score))
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Becerra/Berlandier with the teachings of Dayan for at least the same reasons as discussed above in claim 7
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMZA RAZZAQ MUGHAL whose telephone number is (571)272-8833. The examiner can normally be reached M-TR 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXEY SHMATOV can be reached on 571-270-3428. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/H.R.M./Examiner, Art Unit 2123                                                                                                                                                                                                        
/NICHOLAS KLICOS/Primary Examiner, Art Unit 2145